DETAILED ACTION
Applicant: CLARK, Paul
Assignee: Innovative Technology Limited
Attorney: Jeremy GUSTROWSKY (Reg. No.: 68,047)
Filing: Amendment filed 30 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 4-7 are currently pending before the Office.  Claims 2-3 were indicated as having allowable subject matter if combined, and the Applicant amended the independent claim 1 to include limitations from claims 2-3 and cancelling claims 2-3.

Response to Arguments
Applicant’s arguments, see Pages 4-5, filed 30 August 2022, with respect to §112(b) & §103 Rejections have been fully considered and are persuasive in that the claims have been amended to make them definite and to avoid the cited art.  The rejections of the claims in view of §112(b) & §103 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Bogaki et al. – which discloses a method of obtaining a plurality of infrared images of a banknote (Bogaki et al.: Fig. 2 banknote handling apparatus 100; Fig. 3 line sensor 120) comprising: simultaneously illuminating the banknote (Fig. 12 phases 2,4) with infrared light at a first wavelength (Fig. 12 reflected far-red light (RFR)) and infrared light at a second wavelength (Fig. 12 reflected IR light 2 (RIR2)); a RGB image (Figs. 11A-12 – camera w/ RGB); and producing separate infrared images of the banknote (Fig. 3; ¶133 – unit 234 receives FR & IR2 light for images; ¶138 – unit 244 receives RFR & RIR2 light for images).  However, Bogaki et al. fails to disclose first and second calibration coefficients, it fails to disclose wherein the first calibration coefficient is defined as a ratio of the first and second output channel signal amplitudes and the second calibration coefficient is defined as a ratio of the second output channel signal amplitude at the light second wavelength to the first output channel signal amplitude at the light second wavelength, and it fails to disclose a first output channel includes a first output channel of the RGB camera sensor, and wherein a second output channel includes a second output channel of the RGB camera sensor, wherein the first and second output channels are different.

    PNG
    media_image1.png
    572
    888
    media_image1.png
    Greyscale

Minin et al. – which discloses a method of obtaining a plurality of infrared images of a banknote (Minin et al.: Fig. 1a IR images of zones Z1 & Z2; Abstract) by obtaining visible red and infrared images at different zones of the banknote (C.7:L.62-C.8:L.53) and authenticating banknotes by comparing visible red and infrared wavelengths at different regions to create calibration coefficients (C.7:L.62-C.8:L.53).  However, Minin et al. fails to disclose simultaneously illuminating the banknote with first and second infrared wavelengths that are different, it fails to disclose producing separate infrared images of the banknote at the first wavelength and the second wavelength from the respective intensity distributions, and it fails to disclose wherein a first output channel includes a first output channel of the RGB camera sensor, and wherein a second output channel includes a second output channel of the RGB camera sensor, wherein the first and second output channels of the RGB camera sensor are different channels of the RGB camera sensor.

    PNG
    media_image2.png
    537
    737
    media_image2.png
    Greyscale

Ikemoto et al. – which discloses banknote validation (Ikemoto et al.: Fig. 1; Abstract) using ratios of infrared and visible light wavelengths to obtain information about the currency using variance-covariance matrices (¶¶28-33; ¶¶98-109; ¶¶121-127) and creating IR ratio images by comparing red light, green light, and violet light images with an infrared light image (Fig. 1).  However, Ikemoto et al. fails to disclose simultaneously illuminating the banknote with first and second infrared wavelengths that are different and it fails to disclose producing separate infrared images of the banknote at the first wavelength and the second wavelength from the respective intensity distributions.

    PNG
    media_image3.png
    607
    817
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method of obtaining a plurality of infrared images (Fig. 1 visible & IR light 1’) of a banknote (6) including simultaneously illuminating (1) the banknote (6) with infrared light at a first wavelength between 400nm and 1000nm and a second wavelength between 400nm and 1000nm, wherein the first and second wavelengths are different; capturing an image of the banknote with an RGB camera (2); obtaining from both a first output channel signal (one of 7, 8, and 9) and a second output channel signal (one of 7, 8, and 9) of the RGB camera sensor (2) an intensity distribution of the light at the first wavelength and an intensity distribution of the light at the second wavelength using first calibration coefficient and a second calibration coefficient of the RGB camera sensor (2); and producing separate infrared images of the banknote (6) at the first wavelength (Fig. 7) and the second wavelength (Fig. 8) from the respective intensity distributions; wherein the first calibration coefficient is defined as a ratio of the first and second output channel signal amplitudes and the second calibration coefficient is defined as a ratio of the second output channel signal amplitude at the light second wavelength to the first output channel signal amplitude at the light second wavelength; and wherein a first output channel (channels 7, 8, and 9) includes a first output channel of the RGB camera sensor, and wherein a second output channel (channels 7, 8, and 9) includes a second output channel of the RGB camera sensor, wherein the first and second output channels of the RGB camera sensor are different channels (channels 7, 8, and 9) of the RGB camera sensor, in combination with the other claimed elements.  Claims 4-7 are allowed based on dependency.

    PNG
    media_image4.png
    441
    834
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/JEREMY S VALENTINER/Examiner, Art Unit 2884